ATTORNEY GRIEVANCE COMMISSION* IN THE COURT OF APPEALS

OF MARYLAND * OF MARYLAND
100 Community Place, Suite 3301 *
Crownsville, Maryland 21032 *
*
Petitioner * Misc. Docket AG
*
V. * No. 8
*
KENNETH HALEY *
* September Term, 2013
*
*
*
Respondent *

*
*************>1:*******************************

ORDER

The Court of Appeals of Maryland, having considered the Joint Petition For Indeﬁnite
Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and the
Respondent, Kenneth Haley, Esquire, it is this 10th day of Decembgr 20 _1_4_;

ORDERED, that Respondent be, and hereby is, Indeﬁnitely Suspended from the practice
of law in the State of Maryland effective January 1, 2015 for violation of Maryland Lawyers’
Rules of Professional Conduct 1.1, 1.3, 1.4, 1.16(d), 8.4(c) and (d); and it is ﬁirther

ORDERED, that, effective January 1, 2015, the Clerk of this Court shall remove the
name of Kenneth Haley, from the register of attorneys in the Court and certify that fact to the
Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 16-772(d).

Isl Mary Ellen Barbera

Chief Judge